DETAILED ACTION
This office action is responsive to communication filed on November 4, 2021.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 17 and 19 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US 2010/0192178) in view of Ko (US 2011/0126231).

	Consider claim 1, Candelore teaches:
	A method, comprising: 
	identifying an application interface (i.e. an EPG, step 28, figure 1, paragraph 0039); 
	evaluating the application interface to determine whether display context of the application interface is fixed or variable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface (OCR (i.e. text 
	responsive to determining that the display context of the application interface is variable (“yes”, step 40), defining dynamic display context for the display context of the application interface (e.g. by storing new metadata corresponding to the current video frame of the application interface in step 48, paragraphs 0039 and 0040); 
	responsive to determining, using the processor, that the display context of the application interface is fixed (“no”, step 40), defining fixed display context for the display context of the application interface (e.g. by not storing new metadata corresponding to the current video frame of the application interface in step 48, and thus maintaining the fixed display context, paragraphs 0039 and 0040); 
	displaying a user interface to a user (e.g. as shown in figures 2 and 3, paragraphs 0039 and 0042); and 
	overlaying the dynamic display context or the fixed display context over at least some of the user interface (For instance, the display context is overlaid in the EPG of figure 2 or the EPG of figure 3, or in an alternate UI for the display, paragraphs 0039, 0040, 0045, 0046, 0049 and 0052.).
	However, Candelore does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by Candelore be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).

	Consider claim 2, and as applied to claim 1 above, Candelore further teaches that the evaluating the application interface based upon the text recognition analysis, the text recognition analysis comprising one or more of optical character recognition analysis of the application interface, intelligent character recognition analysis of the application interface or optical mark recognition analysis of the application interface 

	Consider claim 3, and as applied to claim 1 above, Candelore further teaches that the evaluating the application interface based upon the image recognition analysis (e.g. by performing pattern matching to recognize special characters and logos, paragraphs 0080, 0081, 0083 and 0084).

	Consider claim 5, and as applied to claim 1 above, Candelore further teaches that the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons (Left and/or right paging is performed in order to page through and display all of the frames of the EPG, paragraphs 0040, 0042 and 0045.  Names of programs (i.e. overlaid icons) are extracted, paragraph 0045.  One of the channels of the EPG is a weather channel (TWC, figures 2 and 3).  Therefore, when left and/or right paging through the EPG frames associated with the weather channel is performed, weather type icons (i.e. names of programs) are rotated.).

	Consider claim 6, and as applied to claim 1 above, Candelore further teaches the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values (e.g. the channel numbers, see figures 2 and 3, paragraphs 0040, 0042 and 0045).



	Claim 8 further defines the visual effect context.  However, parent claim 7 only requires at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context.  Because Candelore teaches at least the text context (see claim 7 rationale), Candelore is not required to teach the visual effect context, and thus anticipates the limitations of claim 8 in combination with parent claims 7 and 1.

	Consider claim 9, and as applied to claim 1 above, Candelore further teaches generating an image based upon the user interface; populating the image into the application interface (e.g. the image shown in figures 2 and 3, paragraphs 0039, 0040, 0042 and 0044), the populating comprising: selecting the image from an image repository (frame memory, 134, figure 5); and utilizing the image as a background image for the application interface (see paragraphs 0049 and 0111, figure 2).

	Consider claim 10, and as applied to claim 1 above, Candelore further teaches generating an image based upon the user interface (e.g. as shown in figures 2 and 3); tagging the image with a digital identifier corresponding to at least one of the display 

	Consider claim 11, and as applied to claim 9 above, Candelore further teaches identifying the image as having a digital identifier corresponding to the display context of the application interface (e.g. the channel numbers, see figures 2 and 3, paragraphs 0040, 0042 and 0045).

	Consider claim 12, and as applied to claim 1 above, Candelore further teaches the application interface comprising at least one of: a weather application interface (see “weather”, figures 2 and 3).

	Consider claim 14, and as applied to claim 1 above, Candelore further teaches generating an image based upon an image capture preview associated with the user interface (e.g. generating an alternative EPG image based upon an image capture preview (i.e. video frames) of an original EPG, paragraphs 0039, 0040, 0042, 0044, 0045, 0049 and 0052).

	Consider claim 15, and as applied to claim 1 above, Candelore further teaches evaluating a second display context to determine if the second display context is fixed or variable (i.e. when the method of figure 1 loops back and performs steps 48, 52, 32 and 36 in order, paragraphs 0039 and 0040); and responsive to determining that the 

	Consider claim 16, and as applied to claim 1 above, Candelore further teaches identifying a user feature for the user (e.g. metadata of the EPG, step 36 of figure 1, paragraphs 0039 and 0040); selecting an image from an image repository (frame memory, 134, figure 5) based upon the user feature (paragraphs 0049 and 0111); and utilizing the image as a background image for the application interface (see figures 2 and 3, paragraph 0049).

	Consider claim 17, Candelore teaches:
	A system (figure 5), comprising: 
	a processor (TV control processor, 150, paragraphs 0049 and 0109); and 
	memory comprising processor-executable instructions (i.e. comprising a program, paragraphs 0049 and 0109) that when executed by the processor (150) cause implementation of an image capture component (digital TV, 102) configured to: 
	identify an application interface (i.e. an EPG, step 28, figure 1, paragraph 0039); 
	evaluate the application interface to determine whether display context of the application interface is fixed or variable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface (OCR (i.e. text recognition analysis) is performed on the EPG in step 36 of figure 1.  In step 40, it is 
	responsive to determining that the display context of the application interface is variable (“yes”, step 40), define dynamic display context for the display context of the application interface (e.g. by storing new metadata corresponding to the current video frame of the application interface in step 48, paragraphs 0039 and 0040); 
	display a user interface to a user (e.g. as shown in figures 2 and 3, paragraphs 0039 and 0042); and 
	overlay the dynamic display context over at least some of the user interface (For instance, the display context is overlaid in the EPG of figure 2 or the EPG of figure 3, or in an alternate UI for the display, paragraphs 0039, 0040, 0045, 0046, 0049 and 0052.).
	However, Candelore does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by Candelore be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).

	Consider claim 18, and as applied to claim 17 above, Candelore further teaches the image capture component configured to: generating an image based upon the user interface (e.g. the user interface image shown in figures 2 and 3); populate the image into the application interface (see figures 2 and 3); responsive to detecting a change from the dynamic display context to a second display context (e.g. in step 52 of figure 1), query an image repository (e.g. of an accessing device) to identify a second image having a digital identifier corresponding to the second display context (i.e. a second video frame containing EPG); and populate the second image into the application interface (i.e. by displaying the EPG frame).  See paragraphs 0039 and 0040.

	Consider claim 19, Candelore teaches a non-transitory computer readable medium comprising instructions (i.e. comprising a program, paragraphs 0049 and 0109).

	evaluating the application interface to determine whether display context of the application interface is fixed or variable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface (OCR (i.e. text recognition analysis) is performed on the EPG in step 36 of figure 1.  In step 40, it is determined whether display context of the EPG is newly displayed (i.e. is variable) or not (i.e. is fixed) based on the OCR performed in step 36.  See paragraph 0039.); 
	responsive to determining that the display context of the application interface is variable (“yes”, step 40), defining dynamic display context for the display context of the application interface (e.g. by storing new metadata corresponding to the current video frame of the application interface in step 48, paragraphs 0039 and 0040); 
	responsive to determining, using the processor, that the display context of the application interface is fixed (“no”, step 40), defining fixed display context for the display context of the application interface (e.g. by not storing new metadata corresponding to the current video frame of the application interface in step 48, and thus maintaining the fixed display context, paragraphs 0039 and 0040); 
	displaying a user interface to a user (e.g. as shown in figures 2 and 3, paragraphs 0039 and 0042); and 
	overlaying the fixed display context over at least some of the user interface (For instance, the display context is overlaid in the EPG of figure 2 or the EPG of figure 3, or in an alternate UI for the display, paragraphs 0039, 0040, 0045, 0046, 0049 and 0052.).

	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV device (200), as detailed in paragraphs 0038, 0040, 0041, 0044, 0052, 0053 and 0064.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by Candelore be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).

	Consider claim 20, and as applied to claim 19 above, Candelore further teaches generating an image based upon the user interface (e.g. as shown in figures 2 and 3); .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Candelore in view of Ko (US 2011/0126231), as applied to claim 1 above, and further in view of McNair et al. (US 2005/0010892).

	Consider claim 4, and as applied to claim 1 above, the combination of Candelore and Ko does not explicitly teach evaluation of the application interface based on code recognition analysis, the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements.
	McNair et al. similarly teaches performing code analysis of an application interface (“analyze a portion of code implementing a visual control within a screen of a graphical user interface”, paragraph 0022).
	However, McNair et al. additionally teaches the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a function of one or more user interface elements (i.e. in order to generate a workflow object based on the analysis of the portion of code, paragraphs 0022 and 0040-0063, see figure 3).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of U.S. Patent No. 10,536,644 in view of Ko (US 2011/0126231). 

	Consider claim 1, claim 1 of US 10,536,644 teaches (in parentheses):
	A method, comprising: (A method, comprising:)
	identifying an application interface; (identifying an application interface;)

	responsive to determining that the display context of the application interface is variable, defining dynamic display context for the display context of the application interface; (responsive to determining, using the processor, that the display context is variable, defining dynamic display context for the display context;)
	responsive to determining that the display context of the application interface is fixed, defining fixed display context for the display context of the application interface; (responsive to determining, using the processor, that the display context is fixed, defining fixed display context for the display context;)
	displaying a user interface to a user; (displaying a camera user interface, associated with a camera of a device, to a user;) and
	overlaying the dynamic display context or the fixed display context over at least some of the user interface (overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface).

	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV device (200), as detailed in paragraphs 0038, 0040, 0041, 0044, 0052, 0053 and 0064.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by claim 1 of US 10,536,644 be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).

	Consider claim 2, claim 2 of US 10,536,644 teaches (in parentheses):


	Consider claim 3, claim 3 of US 10,536,644 teaches (in parentheses):
	the evaluating the application interface based upon the image recognition analysis (the evaluating the application interface based upon the image recognition analysis.)

	Consider claim 4, claim 4 of US 10,536,644 teaches (in parentheses):
	the evaluating the application interface based upon the code recognition analysis, the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements (the evaluating the application interface based upon the code recognition analysis, the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements.)

	Consider claim 5, claim 5 of US 10,536,644 teaches (in parentheses):
	the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons (the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons.)

	Consider claim 6, claim 6 of US 10,536,644 teaches (in parentheses):
	the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values (the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and
	rotating, in a display, between the plurality of values.)

	Consider claim 7, claim 7 of US 10,536,644 teaches (in parentheses): the display context comprising at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context (the display context comprising at least one of:
	a text context, an image context, an advertisement context, an interactive context, or a visual effect context.)

	Consider claim 8, claim 8 of US 10,536,644 teaches (in parentheses):


	Consider claim 9, claim 9 of US 10,536,644 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See parent claim 1)
	populating the image into the application interface, the populating comprising: selecting the image from an image repository; and utilizing the image as a background image for the application interface. (populating the image into the application interface, the populating comprising: selecting the image from an image repository; and utilizing the image as a background image for the application interface.)

	Consider claim 10, claim 11 of US 10,536,644 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic 
	tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository. (tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository.)

	Consider claim 11, claim 10 of US 10,536,644 teaches (in parentheses):
	the selecting comprising: identifying the image as having a digital identifier corresponding to the display context of the application interface. (the selecting comprising: identifying the image as having a digital identifier corresponding to the display context of the application interface.)

	Consider claim 12, claim 12 of US 10,536,644 teaches (in parentheses):
	the application interface comprising at least one of: a weather application interface, a sports application interface, a scrapbooking application interface, or a social media application interface. (the application interface comprising at least one of:
a weather application interface, a sports application interface, a scrapbooking application interface, or a social media application interface.)

	Consider claim 13, claim 13 of US 10,536,644 teaches (in parentheses):

	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See parent claim 1)
	providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image. (providing the image to the social media application interface; and
utilizing the image within the social media application interface as a profile image or a cover photograph image.)

	Consider claim 14, claim 1 of US 10,536,644 teaches (in parentheses):
	generating an image based upon an image capture preview associated with the user interface. (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See parent claim 1)

	Consider claim 15, claim 15 of US 10,536,644 teaches (in parentheses):
	evaluating a second display context to determine if the second display context is fixed or variable; and responsive to determining that the second display context is fixed, 
	responsive to determining that the second display context is fixed, overlaying the second display context over a second real-time image capture preview provided by the camera user interface.)

	Consider claim 16, claim 16 of US 10,536,644 teaches (in parentheses):
	identifying a user feature for the user; selecting an image from an image repository based upon the user feature; and utilizing the image as a background image for the application interface. (identifying a user feature for the user; selecting the image from an image repository based upon the user feature; and utilizing the image as a background image for the application interface)

	Consider claim 17, claim 17 of US 10,536,644 teaches (in parentheses):
	A system, comprising: (A system, comprising:)
	a processor; and (a processor; and)
	memory comprising processor-executable instructions that when executed by the processor cause implementation of an image capture component configured to: (memory comprising processor-executable instructions that when executed by the processor cause implementation of an image capture component configured to:)
	identify an application interface; (identify an application interface;)

	responsive to determining that the display context of the application interface is variable, define dynamic display context for the display context of the application interface; (responsive to determining that the display context is variable, define dynamic display context for the display context;)
	display a user interface to a user; and (display a camera user interface, associated with a camera of a device, to a user;)
	overlay the dynamic display context over at least some of the user interface. (overlay the dynamic display context over an image capture preview provided by the camera user interface;).
	However, claim 17 of US 10,536,644 does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by claim 17 of US 10,536,644 be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).


	Consider claim 18, claim 18 of US 10,536,644 teaches (in parentheses):
	the image capture component configured to: (the image capture component configured to:)
	generating an image based upon the user interface; (display a camera user interface, associated with a camera of a device, to a user; overlay the dynamic display 
	populate the image into the application interface; responsive to detecting a change from the dynamic display context to a second display context, query an image repository to identify a second image having a digital identifier corresponding to the second display context; and populate the second image into the application interface. (populate the image into the application interface; responsive to detecting a change from the dynamic display context to a second display context, query an image repository to identify a second image having a digital identifier corresponding to the second display context; and populate the second image into the application interface.)

	Consider claim 19, claim 19 of US 10,536,644 teaches (in parentheses):
	A non-transitory computer readable medium comprising instructions which when executed perform a method, comprising: (A non-transitory computer readable medium comprising instructions which when executed perform a method, comprising:)
	identifying an application interface; (identifying an application interface;)
	evaluating the application interface to determine whether display context of the application interface is fixed or variable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application 
	responsive to determining that the display context of the application interface is fixed, defining fixed display context for the display context of the application interface; (responsive to determining, using the processor, that the display context is fixed, defining fixed display context for the display context;)
	displaying a user interface to a user; and (displaying a camera user interface, associated with a camera of a device, to a user;)
	overlaying the fixed display context over at least some of the user interface. (overlaying the fixed display context over an image capture preview provided by the camera user interface).
	However, claim 19 of US 10,536,644 does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by claim 19 of US 10,536,644 be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).

	Consider claim 20, claim 20 of US 10,536,644 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the fixed display context over an image capture preview provided by the camera user interface; See claim 19.)
	tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository. (tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository.)

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of U.S. Patent No. 9,967,467 in view of Ko (US 2011/0126231). 


	Consider claim 1, Claim 1 of US 9,967,467 teaches (in parentheses):
	A method, comprising: (A method for capturing an image, comprising:)
identifying an application interface; (identifying an application interface within which an image is to be populated;)
	evaluating the application interface to determine whether display context of the application interface is fixed or varbiable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; evaluating, using a processor, the display context to determine if the display context is fixed or variable;)
	responsive to determining that the display context of the application interface is variable, defining dynamic display context for the display context of the application interface; (responsive to determining, using the processor, that the display context is variable based upon a determination that at least some of the display context changes at least one of shape, position or color, defining dynamic display context for the display context;)
	responsive to determining, using the processor, that the display context of the application interface is fixed, defining fixed display context for the display context of the 
	displaying a user interface to a user; (displaying a camera user interface, associated with a camera of a device, to a user;) and
	overlaying the dynamic display context or the fixed display context over at least some of the user interface. (overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface;).
	However, claim 1 of US 9,967,467 does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV device (200), as detailed in paragraphs 0038, 0040, 0041, 0044, 0052, 0053 and 0064.).



	Consider claim 2, Claim 2 of US 9,967,467 teaches (in parentheses):
	the evaluating the application interface based upon the text recognition analysis, the text recognition analysis comprising one or more of optical character recognition analysis of the application interface, intelligent character recognition analysis of the application interface or optical mark recognition analysis of the application interface. (the evaluating the application interface based upon the text recognition analysis, the text recognition analysis comprising one or more of optical character recognition analysis of the application interface, intelligent character recognition analysis of the application interface or optical mark recognition analysis of the application interface.)

	Consider claim 3, Claim 3 of US 9,967,467 teaches (in parentheses):
	the evaluating the application interface based upon the image recognition analysis. (the evaluating the application interface based upon the image recognition analysis.)


	the evaluating the application interface based upon the code recognition analysis, the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements. (the evaluating the application interface based upon the code recognition analysis, the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements.)

	Consider claim 5, Claim 5 of US 9,967,467 teaches (in parentheses):
	the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons. (the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons.)

	Consider claim 6, Claim 6 of US 9,967,467 teaches (in parentheses):
	the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values. (the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values.)


	the display context comprising at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context. (the display context comprising at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context.)

	Consider claim 8, Claim 8 of US 9,967,467 teaches (in parentheses):
	the visual effect context comprising: a fading visual effect context, a magnifying visual effect context, a brightness visual effect context, an opacity visual effect context, a weather condition visual effect context, a road condition visual effect context, or a sporting visual effect context. (the visual effect context comprising:
a fading visual effect context, a magnifying visual effect context, a brightness visual effect context, an opacity visual effect context, a weather condition visual effect context, a road condition visual effect context, or a sporting visual effect context.)

	Consider claim 9, Claim 9 of US 9,967,467 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)
	populating the image into the application interface, the populating comprising: selecting the image from an image repository; and utilizing the image as a background image for the application interface. (comprising populating the image into the application 

	Consider claim 10, Claim 11 of US 9,967,467 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)
	tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository. (tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository.)

	Consider claim 11, Claim 10 of US 9,967,467 teaches (in parentheses):
	the selecting comprising: identifying the image as having a digital identifier corresponding to the display context of the application interface. (the selecting comprising:
	identifying the image as having a digital identifier corresponding to the display context of the application interface.)

	Consider claim 12, Claim 12 of US 9,967,467 teaches (in parentheses):


	Consider claim 13, Claim 13 of US 9,967,467 teaches (in parentheses):
	the application interface comprising a social media application interface and the method comprising: (the application interface comprising a social media application interface and the method comprising:)
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)
	providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image. (providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image.)

	Consider claim 14, Claim 1 of US 9,967,467 teaches (in parentheses):
	generating an image based upon an image capture preview associated with the user interface. (displaying a camera user interface, associated with a camera of a 

	Consider claim 15, Claim 15 of US 9,967,467 teaches (in parentheses):
	evaluating a second display context to determine if the second display context is fixed or variable; and responsive to determining that the second display context is fixed, overlaying the second display context over at least some of a second user interface. (evaluating a second display context to determine if the second display context is fixed or variable; and
	responsive to determining that the second display context is fixed,
overlaying the second display context over a second real-time image capture preview provided by the camera user interface.)

	Consider claim 16, Claim 16 of US 9,967,467 teaches (in parentheses):
	identifying a user feature for the user; selecting an image from an image repository based upon the user feature; and utilizing the image as a background image for the application interface. (identifying a user feature for the user; selecting the image from an image repository based upon the user feature; providing the image to the application user interface; and utilizing the image as a background image for the application interface.)

	Consider claim 17, Claim 17 of US 9,967,467 teaches (in parentheses):

	a processor; and (a processor; and)
	memory comprising processor-executable instructions that when executed by the processor cause implementation of an image capture component configured to: (memory comprising processor-executable instructions that when executed by the processor cause implementation of an image capture component configured to:)
identify an application interface; (identify an application interface within which an image is to be populated;)
	evaluate the application interface to determine whether display context of the application interface is fixed or variable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluate the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; evaluate the display context to determine if the display context is fixed or variable;)
	responsive to determining that the display context of the application interface is variable, define dynamic display context for the display context of the application interface; (responsive to determining that the display context is variable based upon a determination that at least some of the display context is associated with movement on a display, define dynamic display context for the display context;)

	overlay the dynamic display context over at least some of the user interface. (overlay the dynamic display context over a real-time image capture preview provided by the camera user interface;).
	However, claim 17 of US 9,967,467 does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV device (200), as detailed in paragraphs 0038, 0040, 0041, 0044, 0052, 0053 and 0064.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by claim 17 of US 9,967,467 be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing 

	Consider claim 18, Claim 18 of US 9,967,467 teaches (in parentheses):
	the image capture component configured to: (the image capture component configured to:)
	generating an image based upon the user interface; (display a camera user interface, associated with a camera of a device, to a user; overlay the dynamic display context over a real-time image capture preview provided by the camera user interface; See claim 17)
	populate the image into the application interface; (populate the image into the application interface. See claim 17) 
	responsive to detecting a change from the dynamic display context to a second display context, query an image repository to identify a second image having a digital identifier corresponding to the second display context; and populate the second image into the application interface. (responsive to detecting a change from the dynamic display context to a second display context, query an image repository to identify a second image having a digital identifier corresponding to the second display context; and populate the second image into the application interface.)

	Consider claim 19, Claim 19 of US 9,967,467 teaches (in parentheses):
	A non-transitory computer readable medium comprising instructions which when executed perform a method, comprising: (A non-transitory computer readable medium 
	identifying an application interface; (identifying an application interface within which an image is to be populated;)
	evaluating the application interface to determine whether display context of the application interface is fixed or variable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; evaluating, using a processor, the display context to determine if the display context is fixed or variable;)
	responsive to determining, using the processor, that the display context of the application interface is fixed, defining fixed display context for the display context of the application interface; (responsive to determining, using the processor, that the display context is variable, defining dynamic display context for the display context;)
	displaying a user interface to a user; (displaying a camera user interface, associated with a camera of a device, to a user;) and
	overlaying the fixed display context over at least some of the user interface. (overlaying the dynamic display context over a real-time image capture preview provided by the camera user interface;).

	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV device (200), as detailed in paragraphs 0038, 0040, 0041, 0044, 0052, 0053 and 0064.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by claim 18 of US 9,967,467 be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).

	Consider claim 20, Claim 20 of US 9,967,467 teaches (in parentheses):

	tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository. (tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository.)

Allowable Subject Matter
Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon submission of Terminal Disclaimers overcoming the double patenting rejections thereof.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 13, the prior art of record does not teach nor reasonably suggest that the application interface comprises a social media application interface and the method comprises: generating an image based upon the user interface; providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image, in combination with the other elements recited in parent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chang et al. (US 2011/0119715) teaches “if the mobile device 100 is connected to the external device 200 in which EPG data is stored in advance, the mobile device 100 may receive the previously-stored EPG data from the external device 200, via the communicating unit 160”, paragraph 0040.
DaCosta (US 2007/0124775) teaches receiving EPG data by a mobile device (22) from a television system (20, figure 4), paragraph 0079.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696